Citation Nr: 9926986	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1968.

Service connection was granted for PTSD by an August 1985 
rating decision.  A 10 percent disability rating was 
assigned, effective December 14, 1984.  This assigned rating 
was upheld by the Board of Veterans' Appeals (Board) in a 
June 1986 decision.

This matter is before the Board on appeal from a March 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which confirmed and 
continued the assigned 10 percent rating.  The current 
evaluation of 30 percent was subsequently granted by an 
August 1996 rating decision and concurrent Supplemental 
Statement of the Case, effective August 21, 1995.

The veteran provided testimony at a personal hearing held 
before the undersigned Board Member in July 1999, a 
transcript of which is of record.  At this hearing the 
veteran indicated that an award of 50 percent would 
constitute a full grant of the benefits he was seeking on 
appeal.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a claimant may expressly limit his appeal to entitlement 
to a particular disability rating which is less than the 
maximum rating available for a service-connected disability, 
thereby removing the Board's authority to adjudicate 
entitlement to a higher rating.  AB v. Brown, 6 Vet. App. 35, 
39 (1993) (citing Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993)).


FINDINGS OF FACT

1.  The medical evidence does not indicate that the veteran's 
PTSD has resulted in such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.

2.  The evidence tends to show that the veteran's PTSD has 
resulted in considerable impairment of social and industrial 
adaptability.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
behalf, the criteria for a disability rating of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, Diagnostic Code 9411 (as 
in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records reflect that the veteran 
sustained a gunshot wound of the abdomen with a 45-caliber 
pistol in September 1966 while he was in Vietnam.  The bullet 
entered just to the left of the umbilicus and exited from the 
left back, perorating the jejunum.  An entry dated in January 
1968 noted that the veteran was 6' 9 1/8" tall without boots 
and that he weighed 289 pounds; it was recommended that he be 
considered for administrative discharge because of excessive 
height.

By a rating dated in March 1977, service connection was 
established for residuals of gunshot wound to the abdomen.  
Service connection was granted for PTSD by an August 1985 
rating decision.  A 10 percent disability rating was 
assigned, effective December 14, 1984.  This assigned rating 
was upheld by the Board in a June 1986 decision.

The veteran's current claim for an increased rating was 
received by the RO in August 1995.

The veteran underwent a VA compensation and pension 
examination in November 1995.  The examiner noted that 
medical records were available and reviewed, and referred to 
the claims folder for pertinent past information.  

Regarding his present living situation, it was noted that the 
veteran had lived for the past two years on 40 acres with his 
wife and five daughters.  The youngest daughter was from 
their marriage, while the other four were from his wife's 
previous marriage.  His wife was not employed outside of the 
home, and managed the property with the veteran.  The veteran 
also worked at a VA facility as an unarmed security guard.  
He stated that he got along better with the patients than 
staff, but by and large was seen as a helpful employee.  He 
worked a rotating shift, alternating every four weeks.  This 
left him with sleep problems on a fairly regular basis.  Six 
to seven hours a night was the optimal sleep which he could 
get when not working the graveyard shift and after the first 
week of change.  The veteran tended to be more tired when he 
worked the midnight shift.  It was noted that nightmares were 
infrequent at the time of the examination, having gradually 
subsided over the years.  He last experienced a flashback two 
years ago (from the time of the examination).  Further, he 
avoided groups of people, and restricted himself to 
activities with the family.  Although he had associates at 
work with whom he related, he had no close friends.  It was 
noted that the veteran startled readily with unexpected 
movements and sounds.  It was further noted that he avoided 
shopping for the most part, as well as movies and other 
things that might stir thoughts of war or aggressiveness.  
Also, he continued to focus anger at Vietnamese people and 
the United States foreign policy relative to Vietnam.  

It was noted that the veteran had two previous marriages.  
The first marriage lasted two years, while the second lasted 
seven years.  His second wife left him with the statement 
that she was fearful of him.  This occurred at a time of 
frequent nightmares which resulted after he had been engaged 
in group therapy and the group leader urged the group to go 
together to the movie "Platoon."  This stirred a great deal 
of anger and memories that he had to cope with for a long 
time.  It was also noted that living in proximity to his 
family of childhood gave rise to considerable distress.  The 
veteran had problems with his mother whom he described as 
chronically depressed and withdrawn.  He cut off his 
relationship with her in late 1991.  Overall, the veteran 
reported that he coped best by keeping busy, such as working 
on the ranch at the times he was not at his job.  It was 
noted that his wife could initiate some activities that were 
relaxing to the two of them.  The veteran felt that he had 
quite a good relationship with his wife.  Nevertheless, he 
slept with a loaded gun on the headboard of the bed and was 
up with the gun whenever the dogs barked.  There were no 
neighbors around, with the closest one being one-quarter mile 
away.  Additionally, the veteran contrasted his current 
relative stability in his work with the first ten years after 
his Vietnam experience.  At that time he worked an average of 
three jobs per year because he could not settle down and deal 
with people.  He also had an ongoing disdain for how he felt 
he had been treated by the government.

On mental status examination, the examiner noted that the 
veteran had an initial impression on a person as a result of 
his rather scowling demeanor and large frame.  Although he 
was initially rather grim in his demeanor, the examiner found 
the veteran to be soft spoken and that he established 
reasonably good rapport after a while.  The veteran readily 
spoke of his lack of trust with people in general, but 
particularly those involved in authority or agents of the 
government.  There was no evidence of thought disorder.  
While he very much isolated himself, the veteran stated that 
he was responsive to people on his job.  He was quite 
uncomfortable coming into cities of any size, and preferred a 
town the size of "La Junta" being the extent of where he 
would like to shop or be for a few hours.  The veteran was 
found to be somewhat overly vigilant.  He was oriented to 
date, month, year, and day of the week, as well as person and 
place.  Additionally, he named the current president, but 
only Bush and Nixon as past presidents.  He stated 4/4 items 
immediately, and 3/4 after six minutes.  The veteran also 
handled 2/3 proverbs with good abstract response, as well as 
two pairs of similarities.  Serial subtraction of 7 from 100 
was done satisfactorily.  

In summary, the examiner stated that the veteran had 
gradually adapted to his acute traumatic disorder, and had 
residual symptoms of PTSD.  Further, it was noted that the 
veteran had developed a lifestyle that kept him relatively 
isolated and not having to deal with people to a great 
degree.  He appeared to function well in his job as a 
security guard, but was unlikely to be advanced in this 
position because of his relative isolation.  On the other 
hand, he did well at the kind of work that he did.  He was of 
good average intelligence, but somewhat limited by his PTSD 
as to his work responsibilities.  This was chiefly because of 
his interpersonal difficulties.  It was noted that the 
veteran had had training in more skilled work with his hands, 
but that he was unable to live in a place where he might be 
able to make use of that.  Nevertheless, he was in a family 
situation which was supportive.  However, the veteran was 
unable to relate to his own family of origin very readily.  
It was further noted that he had few friends.  He did not 
expose himself to people or events in the world that stirred 
up thoughts of war.  These were among the ways that he found 
that he could best get along.  His only ongoing contact with 
Vietnam experiences is with a group once a week.  He 
continued to be hypervigilant.  The examiner found that the 
veteran's work possibilities were quite limited.  Overall, 
the examiner viewed the veteran as moderately to moderately-
severely disabled from his symptoms in terms of his ability 
to be productive in work.  Diagnoses from this examination 
were PTSD, and dysthymia as secondary to the PTSD.  
Additionally, it was noted that the veteran was unwilling to 
consider the idea of using medications for his chronic 
depression.

VA outpatient treatment records were also obtained that 
covered a period from November 1992 to November 1994.  Among 
other things, these records show that the veteran was seen in 
psychology on numerous occasions for treatment of his PTSD.  
These treatment notes show an ongoing effort to help the 
veteran deal with issues of anger and depression.  It was 
also noted on numerous occasions that he had a great deal of 
anger towards the government, particularly in regard to the 
treatment of Vietnam veterans.  Additionally, he avoided any 
socialization outside of his family.  Records from November 
1992 noted that his PTSD had resulted in occupational, 
social, and marital impairment.  He tended to display an easy 
going, calm manner of interaction.  However, he was extremely 
hypervigilant; avoided direct answers to questions, 
especially those concerning his feelings; and tended to 
ramble when nervous or tense.  It was further noted that his 
repressed anger could be heard in his voice.  Records from 
December 1993 note that he felt "mad" all the time and 
alone, even though he was married and had a large family.  He 
also appeared frightened of a rather unpredictable and 
possibly unstable future.  Specifically, he did not see 
himself as living out his normal lifespan.  However, it was 
specifically noted that this was not due to thoughts of 
committing suicide.  Records from October 1994 note his 
feelings of anger at society, and that he was cynical about 
the government.  It was stated that he continued to have 
intense anger which he attempted to repress and/or deny.  
Furthermore, it was noted that he expected to gain nothing 
emotionally positive from life.

In a March 1996 rating decision, the RO confirmed and 
continued a rating of 10 percent for the veteran's PTSD.  It 
was stated that the disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability, and that two of the most important determinants 
of the disability were a time loss from gainful work and a 
decrease in work efficiency.  The RO found the evidence did 
not show that the veteran had lost any time from gainful work 
and that the evidence did not show a decrease in work 
efficiency.  Rather, the evidence showed that the veteran was 
a good and steady employee.  

The veteran appealed the March 1996 rating decision to the 
Board.

Additional evidence was added to the file in the form of an 
April 1996 statement from the veteran's treating VA 
psychologist.  The psychologist noted that the veteran had 
been in consistent psychotherapy (individual and group) since 
1992.  It was noted that the veteran had great difficulty 
with sleep secondary to nightmares, and not because of shift 
changes.  While a negative change was first noted in 1992, it 
had progressed steadily as his work situation deteriorated.  
In fact, numerous psychotherapy sessions had been focused on 
the veteran's anger toward his supervisor and some co-
workers.  Also, he had frequently verbalized a desire to act 
out his anger.  Additionally, it was noted that during the 
past two years (1994 to 1996) he had used both annual and 
sick leave to distance himself from his job.  It was further 
noted that the veteran had been asked on several occasions to 
accept "psychopharmaco-therapeutic" treatment for 
depression and anxiety.  However, he had refused based on his 
fear that such medications would have a disinhibiting effect 
causing his considerable anger to surface and affect his 
judgment on the job and with his family.  It was also stated 
that the veteran had no social outlets or friends, and that 
he was not able to interact on an interpersonal/intimate 
level with persons other than his wife and immediate family.  
Since he was very isolated, it appeared that his wife was 
responsible in large measure for the success of their 
relationship.  Regarding his job performance, it was noted 
that the veteran separated and/or compartmentalized this in 
his psyche so that he was able to function adequately because 
he viewed his job as a service to fellow veterans.  During 
the past two years, he had experienced flashbacks, intrusive 
thoughts, and had engaged in avoidance behaviors/symptoms.  
Further, he was extremely paranoid, having little or no trust 
in individuals and society in general.  He was highly 
suspicious of the government, despite his employment.  In 
fact, he spent a disproportionate amount of funds on weapons 
and ammunition with which to protect himself and his family.  
Overall, the psychologist found the veteran to have developed 
a fragile emotional balance solely because he was dedicated 
to maintaining his family.  Moreover, the psychologist opined 
that should the veteran be sufficiently stressed by life 
events or threatened by loss of employment, there was more 
than a possibility that his balance would likely shatter 
resulting in considerable anger/angry acting out.  Diagnosis 
was PTSD, delayed, chronic, severe.  The psychologist 
assigned a Global Assessment of Functioning (GAF) score for 
the veteran of 50 to 60, which indicated moderate to serious 
symptoms or impairment in functioning.

Other records were added to the file, including his VA 
appointment schedule for the period from March 1991 to April 
1996.  This schedule shows that the veteran was seen in 
Psychology on numerous occasions for treatment of his PTSD.

Additional VA outpatient treatment records were added to the 
file that cover the period from November 1992 to February 
1996.  Some of these records were already on file, as 
discussed above.  The new records showed that the veteran 
continued to seek treatment for his PTSD.  He reported 
increased symptomatology in January and February 1996.  For 
example, in February 1996 he reported increased stress 
regarding his employment situation.  This resulted in 
diarrhea, increased nightmares, anxiety, somatic complaints, 
and increased hypervigilance.  

In an August 1996 rating decision and concurrent Supplemental 
Statement of the Case, the RO increased the assigned rating 
to 30 percent, effective August 21, 1995.

A new VA compensation and pension examination was accorded to 
the veteran in May 1998.  The examiner noted that the 
veteran's claims folder was available at the time of the 
examination, and that it had been reviewed.  The veteran 
provided a history of events since his last examination, and 
an account of his daily activities.  Among other things it 
was noted that the veteran had intrusive thoughts the last 
time he was in Denver because of a helicopter that landed 
while he was there.  He reported that he had difficulty 
driving home because of the intrusive thoughts

On mental status examination, the examiner noted that the 
veteran was casually dressed, quite large, and spoke in a low 
tone of voice.  The veteran's affect was constricted due to 
sadness.  There was no idiosyncrasy in the way he used 
language, or in the pattern of his speech.  Also, there were 
no soft signs of psychosis elicited.  There were no 
delusional or hallucinatory experiences.  It was noted that 
the veteran used language abstractly.  His cause and effect 
thinking was maintained.  Further, there was no suicidal or 
homicidal ideation or plan that was imminent.  On formal 
testing, the veteran was able to estimate the passage of time 
during the examination.  His recent and remote memory were 
grossly intact.  He was oriented to time, place, and person.  
His judgment was found to be adequate for the situation.  The 
examiner opined that the veteran's presentation was 
consistent with someone who had chronic PTSD.  Moreover, the 
veteran appeared to have a major depressive disorder which 
had gone untreated.  The examiner did not think that this was 
related to the veteran's PTSD.  

Based on the foregoing, the examiner diagnosed PTSD, chronic; 
and major depressive disorder, single episode, nonpsychotic.  
The examiner also assigned a GAF score of 60 for the 
veteran's PTSD, and a GAF score of 60 for the depression.  
Overall GAF score was also 60, with moderate interference 
with social and occupational functioning.  

At his July 1999 personal hearing, the veteran testified that 
he still received weekly VA counseling for his PTSD.  He 
stated that his current counselor was a licensed clinical 
social worker.  The veteran also testified that he did try 
some medication a few years ago to treat his psychiatric 
problems, but that it resulted in side effects such as 
impotency.  He testified that he still experienced nightmares 
and paranoia, as well as trouble sleeping.  For instance, he 
testified that he would wake up 2 to 3 times a night to check 
things around his home.  He testified that his wife was 
understanding about his condition, but that she was not sure 
how to best deal with it.  The veteran testified that the 
tried to avoid war movies and books, as well as anything that 
might trigger his memories.  However, he recounted the 
incident where he was standing outside of a hospital and the 
hospital's helicopter came into the area.  The veteran 
testified that he was scared, hid behind the pillar, and that 
a doctor had to coax him out from behind the pillar after the 
helicopter had left.  He testified that he was able to 
function pretty well if he was real careful about the 
triggers and about the memories.  Nevertheless, the veteran 
expressed his anger and distrust at the government, including 
the VA facility where he was employed.

Following the veteran's hearing, additional VA outpatient 
treatment records were submitted directly to the Board which 
cover a period from May 1996 to August 1999.  Among other 
things, these records show that the veteran has continued to 
receive counseling for his PTSD.  These records also contain 
an August 1999 statement from a VA social worker who stated 
that he had professionally worked with the veteran for the 
past six months, primarily concerning his PTSD symptoms.  The 
social worker opined that the veteran's PTSD did affect his 
current working conditions.  Further, the social worker 
stated that the veteran's emotions could best be described as 
anger, rage, hostility, and resentment.  These emotions were 
directed at the "system," namely the military.  The 
treatment and services he received from his Vietnam 
experience caused the veteran to feel embarrassment, pain, 
and that he was a pawn in the bureaucracy.  The social worker 
found that the veteran had carried these emotional scars into 
his present job.  The veteran did not trust the system which 
included his employment with a VA facility.  It was noted 
that he did express suicidal ideation from time to time, but 
that this was rare.  However, the veteran's emotional scars 
could reach the boiling point to where homicidal ideation was 
a reality toward the system.  The social worker further noted 
that the veteran distrusted authority, and that, most of the 
time, their sessions were where the veteran could vent his 
anger, rage, and hostility toward the different systems that 
had abused him.  Also, the social worker stated that the 
homicidal ideation was more verbal than action; no plan.  It 
was further noted that the veteran was concerned about the 
Y2K end of the world scenario.  Overall, the social worker 
assigned the veteran a GAF score of 55.  

A portion of the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV), is on file which shows that GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a jog).  GAF 
scores of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

Also on file are various statements from the veteran wherein 
he recounts the problems he has experienced as a result of 
PTSD since his discharge from service, including the fact 
that he had trouble keeping employment after his discharge.  
He also asserted that he was able to do his current job with 
the VA because interacting with other veterans helped him to 
deal with his PTSD symptomatology.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

PTSD is evaluated under Diagnostic Code 9411.  Prior to 
November 7, 1996, a 30 percent disability rating was 
warranted when the PTSD was productive of definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted for considerable impairment of social and 
industrial adaptability. 

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides for a 30 percent 
evaluation for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships. 

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's claim 
for an increased evaluation is well-grounded.  VA has 
accorded the veteran several examinations in relation to this 
claim, and obtained medical records pertaining to the 
treatment he has received for his PTSD.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Here, for the reasons stated 
below, the Board finds that the old criteria are more 
favorable to the veteran.

Although the evidence shows that the veteran's PTSD has 
resulted in social and industrial impairment, it does not 
indicate that his disability is manifest by circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  Thus, the evidence 
does not show that the veteran exhibits the symptomatology 
specified for the next higher rating under the new criteria 
for evaluating mental disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

Nevertheless, the Board is of the opinion that the medical 
evidence tends to show that the veteran's PTSD has resulted 
in considerable impairment of social and industrial 
adaptability, thus warranting a 50 percent evaluation under 
the criteria in effect prior to November 7, 1996.  The 
medical evidence shows that the veteran's PTSD is manifested 
by depression, anxiety, a great deal of anger, social 
isolation, nightmares, flashbacks, intrusive thoughts, lack 
of trust, suspiciousness, extreme hypervigilance, and 
avoidant behavior.  Except for other veterans, he does not 
relate to well anyone outside of his family and he even has 
problems relating to his own mother.  While he appears to 
have functioned well in his job as a security guard, he has 
used annual and sick leave to distance himself from his job.  
Mental health professionals have noted that he is unlikely to 
be advanced because of his interpersonal difficulties and 
relative isolation, and that his work possibilities are quite 
limited as a result of his PTSD symptoms.  In April 1996, the 
veteran's treating VA psychologist concluded that the 
veteran's PTSD was severe.  At the July 1999 hearing, the 
veteran manifested the fragile emotional balance which the VA 
psychologist had noted in April 1996.  Based upon these 
factors, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's PTSD more nearly 
approximates the criteria for a 50 percent rating under the 
old criteria.


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

